Purchase of tankers. On a stipulation by the parties, this case was dismissed on a showing that where the plaintiff had proposed a settlement, to which the Maritime Administration had agreed, and payment in accordance therewith had been made in the several stipulated amounts, aggregating $237,455.35, as follows:
Pine Ridge_ $25, 539. 81
Birch Coulie_ 17, 757.95
Fort Fetterman— 48,113. 51
Powder River_ 29,522.34
Quemado Lake_ 35, 924. 77
Crown Point_ 16, 600.00
Spirit of Liberty-16, 600.00
Red Canyon_ 47,396.97